Citation Nr: 9922507	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-20 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for arthritis of the 
hands.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from November 1959 to November 
1983.  In a March 1984 rating decision, the Wilmington, 
Delaware Regional Office (RO) denied the veteran's claim for 
service connection for a pinched nerve of the low back.  The 
veteran was notified of that action by letter that same 
month; however, he failed to perfect an appeal therefrom and 
that action became final.  In September 1994, the veteran 
requested that the claim for service connection for a low 
back disability be reopened, and he submitted additional 
evidence in support thereof.  This appeal arises from a March 
1995 rating decision of the St. Petersburg, Florida RO, which 
denied entitlement to service connection for a bilateral leg 
disability and arthritis of the hands and determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a low back disability.  

In September 1997, the Board of Veterans' Appeals (Board) 
remanded the case to the RO in order to afford the veteran a 
personal hearing.  In May 1999, the veteran appeared and 
testified at a Travel Board hearing which was conducted by C. 
W. Symanski, who is the member of the Board responsible for 
making a determination in this case.  At that hearing, the 
veteran clarified that he was actually claiming a bilateral 
knee disability rather than a bilateral leg disability.  
Thus, the issue has been recharacterized as a claim for 
service connection for a bilateral knee disability.   


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that the duty to assist the appellant in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining medical records to which he has 
referred.  The Court also stated that the Board must make a 
determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In that regard, it is 
noted that in personal hearings in December 1995 and May 1999 
the veteran indicated that following service his initial 
treatment for the knees, hands, and low back was received at 
the VA hospital in Delaware between 1983 to 1986.  He stated 
that he also had complaints for his back at Warson Army 
Hospital at Aberdeen Proving Ground, Maryland.  He indicated 
that his recent back treatment was received at the VA clinic 
in Port Richey, Florida.  Additionally, the veteran testified 
that after retiring from the military and moving to Florida 
in 1989 he received treatment for his low back disability 
from the orthopedic clinic at MacDill Air Base Hospital and 
the VA hospital in Tampa.  He stated that treatment for his 
hands was sought at the Primus Clinic, whose records were 
subsequently transferred to MacDill.  It does not appear that 
the RO has attempted to obtain these treatment records.  

Moreover, in the March 1995 rating decision which denied the 
veteran's application to reopen a claim for service 
connection for a low back disability, the RO stated that 
"[t]o justify a reopening of a claim on the basis of new and 
material evidence, there must be reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Although the RO in the statement of the case issued in June 
1995 furnished the veteran the applicable regulation 
regarding the submission of new and material evidence to 
reopen a claim, that is, 38 C.F.R. § 3.156, it did not rely 
on the regulation to explain its decision.  Rather, the RO 
furnished the veteran with the same "Reasons and Bases" 
that were provided in the March 1995 rating decision.  

This "changed outcome" test cited by the RO was established 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") in the case of 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  However, 
the United States Court of Appeals for the Federal Circuit 
has concluded that the Court in Colvin impermissibly ignored 
the definition of "material evidence" adopted by VA in 
38 C.F.R. § 3.156 as a reasonable interpretation of an 
otherwise ambiguous statutory term and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate an unduly burdensome definition of materiality.  
Hence, that part of the Colvin test was overruled for 
purposes of reopening claims for veterans' benefits.  Hodge 
v. West, 155 F. 3d. 1356 (Fed. Cir. 1998).  The Hodge ruling 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie v. West, 12 Vet. App. 1 (1998).  
In the present case, the RO, having relied upon the Colvin 
test found impermissible in Hodge, must reconsider the 
veteran's claim in light of the definition of "new and 
material" found in 38 C.F.R. § 3.156 only.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the VA 
hospitals in Delaware and Tampa, the VA 
clinic in Port Richey, Warson Army 
Hospital at Aberdeen Proving Ground, and 
MacDill Air Base Hospital and request 
copies of all postservice records of 
treatment relating to the veteran's 
knees, hands, and low back, which have 
not already been obtained.  All records 
obtained should be associated with the 
claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO must readjudicate the 
veteran's claims for service connection 
for a bilateral knee disability and 
arthritis of the hands and his 
application to reopen a claim for service 
connection for a low back disability.  In 
doing the latter, the RO may not rely on 
the definition of "material" 
established in Colvin; instead, only the 
definition of "new and material" found 
in 38 C.F.R. § 3.156 may be used.  If the 
decision remains adverse to the veteran, 
the RO should furnish him and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










